Proceeding under CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Third Judicial Department by order of the Special Term, entered in Albany County) to review an order of the Commissioner of Education which revoked petitioner’s license to practice as a pharmacist. Determination confirmed and petition dismissed, without costs. For the record we would note that there was testimony that the Demerol was dispensed in a water solution and at the hearing some inquiry was made as to the “ purity-sterility of the vials ”. The report of the Regents Committee on Discipline stated as pertinent “but the method of manufacture, in order to lower the cost to *657respondent, could easily have had lethal results due to contamination ”. There was no proof of “ contamination ”, but assuming the board considered that possibility in determining the measure of discipline, there was, disregarding that aspect of the testimony, substantial evidence to sustain the charges which were of sufficient magnitude to warrant the revocation of petitioner’s license. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur.